UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6534



TERRY E. COOK,

                                              Plaintiff - Appellant,

          versus


ELLEN BLAIR, Dr.,

                                               Defendant - Appellee,

          and


ARTHUR F. BEELER; MEDICAL STAFF, FMC Butner,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-609-5-BO)


Submitted:   August 5, 2003             Decided:     November 20, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry E. Cook, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Terry E. Cook appeals the district court’s order denying

relief on his action filed under Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Cook v. Blair, No.

CA-02-609-5-BO (E.D.N.C. Mar. 25, 2003). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2